



COURT OF APPEAL FOR ONTARIO

CITATION: Treelawn Capital Corp. v. IAMGOLD Corporation, 2019
    ONCA 1022

DATE: 20191224

DOCKET: C66992

Roberts, Zarnett and Jamal JJ.A.

BETWEEN

Treelawn Capital Corp.

and Wood Family Wealth
    Corporation

Applicants (Appellants)

and

IAMGOLD Corporation

Respondent (Respondent)

Ian P. Katchin and Martin R. Kaplan, for the appellants

Neal J. Smitheman, Vaso Maric and Harry Skinner, for the
    respondent

Heard: December 19, 2019

On appeal from the order of Justice Shaun OBrien of the Superior
    Court of Justice, dated May 17, 2019, with reasons reported at 2019 ONSC 1935.

REASONS FOR DECISION

[1]

The narrow issue raised in this appeal is whether the application judge
    erred in exercising her discretion pursuant to s. 107 of the
Mining Act
,
    R.S.O. 1990, c. M.14 (the 
Mining Act
) by refusing to transfer a
    proceeding commenced by the respondent before the Mining and Lands Tribunal
    (the Tribunal) to the Ontario Superior Court of Justice (the Superior
    Court).

[2]

The respondent commenced the Tribunal proceeding pursuant to s. 181(2)
    of the
Mining Act
in order to require the appellants to pay their
    share of expenditures relating to the development of land and mining claims in
    which the appellants and respondent are co-owners. Section 181(2) provides one
    co-owner with an express statutory right to apply to the Tribunal to enforce a
    claim for payment of rents or expenditures for development work against another
    co-owner, while s. 181(5) provides for a statutory remedy of a vesting order in
    respect of the interest of the delinquent co-owner to the other co-owner who
    has paid rents or made expenditures. These provisions establish a streamlined
    and expeditious procedure before the Tribunal for a co-owner to recover unpaid
    rents or expenditures or for a vesting order in respect of mining development
    work.

[3]

The appellants responded to the Tribunal proceeding by applying to the
    application judge to transfer that proceeding to the Superior Court pursuant to
    s. 107 of the
Mining Act
. In essence, the appellants argued that
    an alleged oral agreement absolved them of any obligation to contribute to the
    expenses claimed by the respondent pursuant to s. 181(2). They asserted that
    the court must first adjudicate on the existence and effect of the alleged oral
    agreement as a preliminary matter, because a ruling in their favour would
    deprive the Tribunal of jurisdiction over the application for the unpaid
    expenses.

[4]

The appellants later filed a statement of claim with the Superior Court seeking,
    amongst other things, declaratory relief regarding the alleged oral agreement. A
    draft of the statement of claim was before the application judge and we are
    advised that the action was commenced after the hearing of the application to
    transfer. The draft statement of claim described the oral agreement as
    governing the obligations of the parties with respect to all mining activities
    and development of the lands in issue.

[5]

In our view, the application judge was entitled to find that, having
    regard to all the circumstances, it would not be appropriate to transfer the
    Tribunal proceeding to the Superior Court. These circumstances include especially
    the application judges findings that: (i) the matters at issue fall squarely
    within the Tribunals expertise; (ii) s. 181(2) of the
Mining Act
expressly
    addresses how co-owners of land or mining rights are to address rents or
    expenditures by applying to the Tribunal for a co-owners proportionate
    contribution to those expenditures; (iii) s. 181(4) of the
Mining Act
provides
    the appellants with a procedure for raising before the Tribunal their argument
    that the alleged oral agreement eliminates any obligation to contribute to the
    expenses claimed pursuant to s. 181(2); and (iv) the Tribunal can address any
    matters that may arise, including jurisdictional issues, by deploying its
    expertise in interpreting its home statute.

[6]

We also disagree with the appellants characterization of the alleged
    oral agreement as involving a matter of property and civil rights, which should
    therefore be transferred to the Superior Court, rather than as involving a
    matter concerning a right arising under the
Mining Act
.
The Tribunal proceeding involves the exercise
    of a statutory claim granted under the Act, which the Tribunal has jurisdiction
    to adjudicate. Moreover, as noted, the draft statement of claim described the
    alleged oral agreement as governing the obligations of the parties with
    respect to all mining activities and development, which again evidences the
    strong connection with mining. As a result, in our view, and as the application
    judge found, even though the Superior Court has concurrent jurisdiction in
    respect of the contract claim, the matters at issue are within the Tribunals specialized
    expertise.

[7]

For these reasons, we see no error in the application judges decision
    refusing to transfer the Tribunal proceeding to the Ontario Superior Court of
    Justice.

[8]

The appeal is dismissed, with costs to the respondent fixed in the
    agreed amount of $35,000, inclusive of disbursements and taxes.

L.B. Roberts
    J.A.

B. Zarnett J.A.

M. Jamal J.A.


